DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because of the use of the phrase “to provide….”
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an environmental condition estimating part… recognizing/obtaining/guiding…” in claims 1 and 6-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for “an environmental condition estimating part… recognizing/guiding…” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “…guiding a path on the basis of the vehicle itself position information by positioning means and map information…” in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f), it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1 and 6-7 claim limitation “an environmental condition estimating part… recognizing/obtaining/guiding…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure for an environmental condition estimating part that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For the purpose of the action, the examiner is interpreting “an environmental condition estimating part” as part of a generic processor.
Concerning the rejected claims above, the applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-5 are rejected for depending upon previously rejected claims

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samma et al. (US 2019/0077419, hereinafter Samma; already of record in the IDS).

Regarding claim 1, Samma discloses: 
A human-machine interface (HMI) apparatus for a vehicle (Abstract) comprising:
an environmental condition estimating part including a surrounding recognition function
for recognizing a driving path ahead of the vehicle and other vehicles and a function for obtaining the vehicle's moving state (Paragraphs [0058], [0060], and [0062]); and
a vehicle control unit (Paragraph [0069]) capable of performing: 
speed control to maintain a target inter- vehicle distance from a preceding other vehicle or a target vehicle speed on the basis of information obtained by the environmental condition estimating part (Fig. 7A; Paragraphs [0069] and [0098]-[0099]); and 
steering control to make the vehicle follow a target path generated on the basis of the information obtained by the environmental condition estimating part (Paragraphs [0069], [0098], and [0110]-[0111]), 
the HMI apparatus comprising:
a seat provided to be tiltable in a vehicle longitudinal direction (Fig. 3A and 3B; Paragraphs [0058], [0070]-[0071], and [0108]);
an actuator configured to tilt the seat (Paragraph [0072]); and
a seat tilting control unit configured to make the actuator perform control (Paragraph [0070]): 
to tilt the seat forward when the vehicle control unit performs deceleration control or when probability of performing deceleration control is recognized on the basis of the information obtained by the environmental condition estimating part (Paragraphs [0070]-[0071], [0101]-[0104] and [0107]); and 
to return the seat to an original position when the deceleration control is performed or when the probability disappeared (Paragraphs [0109] and [0119]).

Regarding claim 2, Samma discloses all of the limitations of claim 1. Additionally, Samma discloses: wherein tilting backward for returning the seat to the original position is executed at a speed lower than a speed for tilting the seat forward (Paragraph [0119], i.e. the point of tilting the seat forward is to notify the passenger of deceleration and therefore must be performed at a speed fast enough to be noticed by the passenger. Therefore, returning the seat to the natural position at a speed small enough to not be noticed by the passenger must be slower than the speed used in order to be noticed by the passenger).

Regarding claim 5, Samma discloses all of the limitations of claim 1. Additionally, Samma discloses: wherein when the probability of performing the deceleration control is recognized includes when a vehicle ahead enters within a predetermined inter-vehicle distance greater than the target inter-vehicle distance and a relative approach speed of the vehicle ahead is determined to be equal to or greater than a threshold value, or when a curvature of a curve ahead is determined to be equal to or greater than a threshold value (Paragraphs [0098]-[0102], i.e. decelerating based on relative speed of a preceding vehicle or a preceding curve being detected by its curvature radius).

Regarding claim 6, Samma discloses all of the limitations of claim 1. Additionally, Samma discloses: wherein the environmental condition estimating part further includes a navigation function for guiding a path on the basis of the vehicle itself position information by positioning means and map information (Paragraphs [0053], [0065]-[0066], [0083], and [0098]-[0102]), 
and a determination of the curvature of the curve ahead is made referring to a road curvature given as map information (Paragraphs [0053], [0065]-[0066], [0083], and [0098]-[0102]).

Regarding claim 7, the claim(s) recites analogous limitations to claim(s) 1 above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samma, as applied to claim 1 above, further in view of Qi et al. (US 2019/0106020, hereinafter Qi).

Regarding claim 3, Samma discloses the apparatus of claim 1. Samma does not 
disclose: wherein an instantaneous center of the tilting is located above a seat surface of the seat and in front of a seatback or a headrest.
	However in the same field of endeavor, Qi teaches: wherein an instantaneous center of the tilting is located above a seat surface of the seat and in front of a seatback or a headrest (Fig. 1 Elements 35 and 37; Paragraph [0028], i.e. rotating the seat by multiple actuators, specifically the third actuator which is disposed to adjust rotation of seat back relative to the lower seat member and the fourth actuator adjust rotation of the seat relative to the floor pan would cause the instantaneous center of the seat tilting to be located above the seat surface of the seat and in front of a seatback or a headrest when calculated).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the disclosure of Samma
to incorporate the teachings of wherein an instantaneous center of the tilting is located above a seat surface of the seat and in front of a seatback or a headrest, as taught by Qi. Doing so would notify an operator of an impending traffic event, as recognized by Qi (Abstract; Paragraphs [0001]-[0002]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samma.

Regarding claim 4, Samma discloses the apparatus of claim 1. Samma does not explicitly 
disclose: wherein an instantaneous center of the tilting is located above a seat surface of the seat and in front of a seatback or a headrest.
	However, Samma suggests: wherein a tilting angle of the seat is less than 2 degrees (Paragraphs [0079], [0138] and [0154]-[0155], i.e. tilting the angle of the seat to a certain unspecified angle in order to notify the driver of a change of acceleration without causing discomfort).
	Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to have modified the disclosure of Samma
to incorporate the teachings of wherein an instantaneous center of the tilting is located above a seat surface of the seat and in front of a seatback or a headrest, as suggested by Samma. Doing so would notify the driver of a change of acceleration without causing discomfort, as recognized by Samma (Paragraphs [0079], [0138] and [0154]-[0155]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Asakura et al. (US 2017/0334451) discloses a vehicle control system, a vehicle control method, and a vehicle control program capable of preserving relatedness in positional relationships between the occupant and operation elements in plural respective driving modes (Paragraph [0005]).
Hotary et al. (US 2016/0280097) discloses a an electronic control unit and a human-machine interface for use in a vehicle seat (Paragraph [0002]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661